LEE, J.,
Dissenting in Bart. — I dissent from that part of
the majority opinion which holds that this court is without jurisdiction to grant any relief to a defendant convicted of crime, on appeal from such judgment of conviction, where, without fault on his part, he is prevented from obtaining a transcript of the oral proceedings had at the trial below. It is conceded that appellants were prevented from obtaining a transcript by reason of the death of the court reporter, and that there is now no way in which such transcript can be obtained. They contend that they had a right to rely upon the reporter’s transcript, this being the only instrumentality provided by law for taking and preserving a record of the oral proceedings at the trial, and that this instrumentality having failed by reason of the death of the reporter — that is, the intervention of an act of God, which made it impossible for them to obtain a record of the oral proceedings had at the trial, upon which this conviction is based — that the judgment should be vacated and a new trial awarded, so that the questions presented by such record may be reviewed on appeal to this court.
The majority opinion holds that this appeal should not be dismissed because of the failure of defendants to present the same upon a bill of exceptions, where such failure was caused by the death of the reporter, and then holds that for the want of such record this court is without power to afford them any relief from the judgment of conviction below. This is “but to keep the word of promise to the ear and break it to the hope.” If the right of appeal rests upon such an uncertain foundation, then this right, guaranteed by the constitution, is but a broken reed.
*138C. S., secs. 6556-6561, provide for the appointment of a stenographic reporter in each judicial district, who is required to take the oath prescribed for judicial officers, to give a bond for the faithful performance of his duties, to report all oral proceedings in said court, unless the same be waived, and file such stenographic report with the clerk of said court, and in criminal cases, to furnish a typewritten copy upon request.
In State v. Ricks, 32 Ida. 232, 180 Pac. 257, 13 A. L. R. 99, this court said: “It has been shown to this court, by sufficient proof, that no transcript of the deceased reporter’s notes has been or can be made, and it has also been shown that appellants have at all times since the trial made diligent efforts to obtain a transcript, but have failed through no fault of theirs .... that a party or' Ms attorney is justified in relying upon the stenographic reporter for a transcript of the oral proceedings of a trial, is, in our opinion, the correct view to be taken.”
In Fischer v. Davis, 24 Ida. 216, 133 Pac. 910, this court, speaking through Chief Justice Ailshie, said: “It is a well-settled rule of law that litigants or parties dealing with public officers are not chargeable with the delays, mistakes, negligence or inaction of such officers, and that they cannot be deprived of any legal right by the negligence, delay or refusal to act on the part of such officers, provided they do the things required to be done by them personally. ’ ’
In Re Neil, 12 Ida. 749, 87 Pac. 881, it is said: “Both the constitution and statute guarantee to him [defendant] the right of appeal from any judgment of conviction rendered and entered against him. (Const., art. 5, see. 9.) This right of appeal is in no respect dependent upon the guilt or innocence of the defendant. One guilty beyond all question of doubt is guaranteed the same right of appeal as if he were absolutely innocent.”
C. S., see. 6511 (R. C., see, 3925), provides that: “When jurisdiction is, by this code, or by any other statute, conferred on a court or judicial officer all the means necessary *139to carry it into effect are also given; and in the exercise of the jurisdiction if the course of proceedings be not specially pointed out by this code, or the statute, any suitable process or mode of proceeding may be adopted which may appear most conformable to the spirit of this code.”
The better reason and the very great weight of authority sustain appellants’ contention that where a party has been deprived of his exceptions without fault on his part, he is entitled to a new trial. The authorities make no distinction between civil and criminal cases, and upon principle there would seem to be none, nevertheless, the right to life and liberty must always be regarded as a more sacred right than a property right.
The cases relied upon by the majority opinion are Dumbarton Realty Co. v. Erickson, 143 Iowa, 677, 136 Am. St. 778, 21 Ann. Cas. 258, 120 N. W. 1025, Alley v. McCabe, 147 Ill. 410, 35 N. E. 615, and Peterson v. Lundquist, 106 Minn. 339, 119 N. W. 50. These are all civil actions, based upon facts entirely unlike the case at bar, and are not convincing authority. In the Iowa case, the court says: “It remains an open question whether a court of equity may not, in the exercise of its general equity powers, order a new trial when the record of the evidence has been wholly lost without fault of the party applying, and it is not within the power of such party, or of the court upon his application, to restore or substitute the lost record.”
In the Illinois case the court found that the appellant had not shown due diligence to obtain a bill of exceptions, and the trial judge having died more than a year after the testimony was taken, the court refused to settle the bill or reverse the case. In the Minnesota case the court said: “We need not stop to consider just what authority the trial court would possess in a case of this kind respecting the settlement of a case or bill of exceptions from the best sources at hand, for no effort was made to so proceed in this case.”
The authorities in support of the contrary doctrine are so numerous and from so many jurisdictions that it would be *140impractical to cite them all, and I will refer only to the leading cases, and those where the constitutional and statutory provisions pertaining to appeals are analogous to our own.
In Hume v. Bowie, 148 U. S. 245, 13 Sup. Ct. 582, 37 L. ed. 438, that court, speaking through Chief Justice Fuller, said: “Where a party, without laches on his part, loses the benefit of his exceptions through the death or illness of a judge, a new trial will be granted. ’ ’
In Borrowscale v. Bosworth, 98 Mass. 34, it is said: “We can have no doubt that- where a party has regularly taken exceptions in a cause, and has lost the benefit of them without fault of his own, a new trial can be granted. ’ ’
In Crittenden v. Schermerhorn, 35 Mich. 370, Chief Justice Cooley says: “Where a party has lost the benefit of his exceptions from causes beyond his control, it is proper to give him a new trial.”
In a note to Bailey v. United States, 3 Okl. Cr. 175, 104 Pac. 917, in 25 L. R. A., N. S., at page 860, the annotator states that the weight of authority supports this rule, reviewing the authorities at great length; and at page 867 he cites the authorities which hold that appellant is entitled to a new trial for a failure to obtain a bill of exceptions by reason of the death or default of the official reporter. (Curran v. Wilcox, 10 Neb. 449, 6 N. W. 672; Holland v. Chicago, B. & Q. R. R. Co., 52 Neb. 100, 71 N. W. 989; Mathews v. Mulford, 53 Neb. 252, 73 N. W. 661; Barton v. Burbank, 119 La. 224, 43 So. 1014; State ex rel. Downing v. Gaslin, 32 Neb. 291, 49 N. W. 353.)
In a note to Richardson v. State, 15 Wyo. 465, 89 Pac. 1027, in 12 Ann. Cas. 1048, the annotator, at page 1056, states the rule as here given and says that it is supported by the weight of authority, and gives the citations arranged in the order of the jurisdictions from which they are taken. He also reviews the eases adopting the minority rule, and points out that such decisions are all based upon some exeep*141tional provision found in the constitution or statutes of these jurisdictions.
In Richardson v. State, supra, Chief Justice Potter also gives an extensive citation of authorities, many of which are also cited in State v. Ricks, supra.
The following citations refer only to state eases, and are given because if any distinction should be made in the application of this rule, it should be applied with greater force to criminal cases: State v. Bess, 31 La. Ann. 191; State v. Weiskittle, 61 Md. 48; People v. Judge, 40 Mich. 630; People v. Judge, 41 Mich. 726, 49 N. W. 925; Gaiter v. State, 45 Miss. 441; State v. Reed, 67 Mo. 36; State v. McCarver, 113 Mo. 602, 20 S. W. 1058; State v. Powers, 10 N. C. 376; Bryans v. State, 29 Tex. App. 247, 15 S. W. 288; Martin v. State (Tex. App.), 16 S. W. 749; Prieto v. State, 35 Tex. Cr. 69, 31 S. W. 665; Ham v. State (Tex. Cr. App.), 42 S. W. 295.
While it is a correct rule of law that presumptions are in favor of the regularity of the proceedings of a court of record, and ordinarily the burden is upon appellant to show error before a reversal can be had, this rule has no application to an appeal where the appellant is prevented from obtaining a record without fault on his part, and solely by reason of an act of God or some other unavoidable circumstance, whereby the instrumentality provided by law for taking and preserving this record has failed. Where the right of appeal is guaranteed by the constitution, such right does not depend for its existence on there being error in the record. (Zweibel v. Caldwell, 72 Neb. 47, 99 N. W. 843, 102 N. W. 84.)
Article 5, section 9, of the constitution provides that “the supreme court shall have jurisdiction to review upon appeal any decision of the district court or the judges thereof,” and C. S., sec. 9068, provides that “An appeal may be taken by defendant (1) from a final judgment of conviction.” In Re Neil, supra, it is held that this right is not dependent upon the guilt or innocence of the defendant.
(November 1, 1921.)
Defendants have been convicted of a grave offense. The means provided by law, which in ordinary cases are sufficient to enable them to exercise their constitutional right of appeal, have failed through the intervention of Providence, and it is neither in accord with justice, reason or authority to say that under these conditions this constitutional right should be denied them. To uphold this right merely results in the evidence being again taken, and supplies a record which cannot be otherwise obtained.
For the reasons herein stated and upon the authorities •herein referred to, the judgment should be reversed and a new trial granted.